Name: 2001/706/EC: Commission Decision of 27 September 2001 concerning protective measures with regard to imports of certain animals and their products from Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia in relation to bluetongue (Text with EEA relevance) (notified under document number C(2001) 2944)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  health;  agricultural activity
 Date Published: 2001-09-28

 Avis juridique important|32001D07062001/706/EC: Commission Decision of 27 September 2001 concerning protective measures with regard to imports of certain animals and their products from Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia in relation to bluetongue (Text with EEA relevance) (notified under document number C(2001) 2944) Official Journal L 260 , 28/09/2001 P. 0037 - 0038Commission Decisionof 27 September 2001concerning protective measures with regard to imports of certain animals and their products from Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia in relation to bluetongue(notified under document number C(2001) 2944)(Text with EEA relevance)(2001/706/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18 thereof,Whereas:(1) Outbreaks of bluetongue have been confirmed in Bulgaria at the border with the Federal Republic of Yugoslavia.(2) Outbreaks of bluetongue have been detected in Greece in the vicinity of the border with Albania and the Former Yugoslav Republic of Macedonia.(3) The bluetongue situation in the abovementioned third countries is capable of constituting a serious danger to animal health within the Community.(4) Community measures for the control of bluetongue are laid down in Council Directive 2000/75/EC(3).(5) Further measures establishing protection and surveillance zones in the Community in relation to bluetongue are laid down in Commission Decision 2001/138/EC(4). In accordance with this Decision, disease control measures are applied in certain areas of the Community listed in Annex II, where a disease situation similar to the one existing in the above third countries prevails.(6) It is necessary to prohibit the importation of live animals of the bluetongue susceptible species (all ruminants) and certain products thereof into the Community, and to provide for possible derogation to this prohibition in case of imports into the territories listed in Annex II to Decision 2001/138/EC. These measures must be laid down in such a way that they are consistent with the ones applied within the Community.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Member States shall not authorise the imports of live animals of the bluetongue susceptible species originating in or transiting through Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia.2. Member States shall not authorise the imports of semen, embryos and ova of the bluetongue susceptible species originating in Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia.Article 21. By way of derogation to Article 1, the Member States whose territory or parts of their territory are listed in Annex II to Decision 2001/138/EC may allow the direct imports of live animals of the bluetongue susceptible species, their semen, embryos and ova originating in or transiting through Albania, Bulgaria, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia, into the areas listed in the said Annex, provided that this does not endanger their status in relation to bluetongue.2. The Member States shall keep the Commission informed about the criteria applied for granting the derogation provided for in paragraph 1.Article 3The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 327, 22.12.2000, p. 74.(4) OJ L 50, 21.2.2001, p. 17.